Press Release CAE reports second quarter financial results for fiscal year 2013 Revenue of C$514.4 million compared to C$433.5 million in prior year Net income attributable to equity holders of C$36.5 million compared to C$38.4 million in prior year Book-to-sales ratio of 1.15x and $3.91 billion order backlog Announcing additional restructuring of European military operations Montreal, Canada, November 8, 2012 – (NYSE: CAE; TSX: CAE) – CAE today reported financial results for the second quarter ended September 30, 2012. Net income attributable to equity holders was $36.5 million ($0.14 per share) this quarter, compared to $38.4 million ($0.15 per share) last year. All financial information is in Canadian dollars. Excluding the $9.8 million pre-tax impact of restructuring, integration and acquisition costs this quarter, net income attributable to equity holders was $43.5 million ($0.17 per share). In the second quarter last year, before acquisition and integration charges of $8.4 million pre-tax, net income attributable to equity holders was $41.1 million ($0.16 per share). Also included in this quarter’s financial results were other non-recurring gains including $8.3 million pre-tax in foreign exchange gains and a $5.0 million pre-tax gain on the expiry and reversal of contingent liability related to a prior acquisition. Of these amounts, $7.7 million is attributed to Military and $5.6 million to Civil. Revenue for the quarter was $514.4 million, 19% higher than $433.5 million last year. “ During the quarter, we recorded strong order bookings for simulators in Civil and added more long-term recurring training services in Military, ” said Marc Parent, CAE’s President and Chief Executive Officer. “
